DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment/argument filed 11/18/2021. Claims 1 and 18 have been amended and no claims have been newly added. Accordingly, claims 1-4, 7-10, and 18-25 are pending.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 11/18/2021, with respect to 35 U.S.C 112(a) have been fully considered and are persuasive.  The 35 U.S.C 112(a) of claims 1-4, 7-10, and 18-25 has been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 11/18/2021, with respect to 35 U.S.C 112(b) have been fully considered and are persuasive.  The 35 U.S.C 112(b) of claims 1-4, 7-10, and 18-25 has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 11/18/2021, with respect to the rejection(s) of claim(s) 1, 9, 18, and 24 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Byun, Rubin, and Gueziec. See the 35 U.S.C. 103 rejection below.
.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Byun US20160229404A1 in view of Rubin et al. US20170243485A1 (henceforth Rubin) and Gueziec et al. US20160321918A1 (henceforth Gueziec)

Regarding claim 1:
Byun discloses:
A method for adjusting control of an autonomous vehicle
(In para 0022, “In some embodiments, the methods, vehicle, and server disclosed herein relate to control of a vehicle in autonomous mode.”)
generating a first set of perceived crowd-source data relating to a first obstacle along a first driving route external to a first vehicle and a second set of perceived crowd-source data relating to a second obstacle along a second driving route external to a second vehicle, the first set of perceived crowd source data being received from an occupant of the first vehicle
(See Fig. 5a-b and para 0070-0071, a first driver drives a route D1, a second driver drives a route D2, and a third driver drives a route D3, wherein the route between 502 and 503 overlaps (see Fig. 5a). In para 0071, “As shown in FIG. 5(b), a first vehicle of the first driver collects driving data 505 for the route D1, and a second vehicle of the second driver collects driving data 506 for the route D2. Data (e.g. speeds, distances, vehicle operator actions, etc.) is collected by sensors embedded in the vehicles. Based on the driving data for the route D1 and the driving data for the route D2, navigation information 507 for route D3 is generated
 the first driving route being located in a first geo- graphic location that is different from the second driving route located in a second geo-graphic location;
(See Fig. 5a-b and para 0070-0071, Crowd-source data is generated relating to a first driving condition unique to a first driving route, and a second set of crowd-source data is generated relating to a second driving condition unique to a second driving route, where the first driving route is located in a first geographic location that is different (see Fig. 5a) from the second driving route located in a second geographic location.)
providing geo-graphic crowd-source data based on a current location of the autonomous vehicle being located within the first geo-graphic location or the second geo-graphic location, wherein the geo-graphic crowd-source data includes a real-time traffic condition relating to a current event along a roadway in the current location;
(In para 0031, “the driving data collected by vehicles 101, 102 and 103 is used to generate crowdsourcing data to be used for controlling the vehicles. In some embodiments, the server 300 collects driving data from a plurality of vehicles, correlates the traffic information, route condition information.” Fig. 1 shows vehicles 101, 102, and 103 which generates and receives crowdsourcing data to be used for controlling the vehicle where the crowdsourcing data includes route condition information i.e. driving condition along a travel route.



Furthermore, in para 0082 “In some embodiments, the computing device 700 controls an operation of the vehicle based on the received navigation information. The computing device collects the sensing data during driving according to the received navigation information, and generates driving data based on the collected sensing data. The computing device transmits the generated driving data to the server. The computing device receives crowdsourcing data from the server, and then, updates the received navigation information based on the received crowdsourcing data.”)
inputting sensed road conditions and obstacles external to the first vehicle into a data fusion algorithm that generates a vehicle avoidance dataset; synchronizing the first set of perceived crowd-source data, the second set of perceived crowd-source data, and the vehicle avoidance dataset to generate a driving policy; adjusting operation of the autonomous vehicle using the driving policy.
(As shown in Figs. 5a-b and para 0068-0071, the first and the second vehicle’s datasets are overlapped (i.e. fused), and the server generates navigation information to other vehicles using the fused dataset (see Fig. 5b). Therefore, the first and second set of perceived crowd-source data are synchronized to generate navigation information (i.e. a driving policy), wherein the operation of the autonomous vehicle is adjusted according to the synchronized navigation information.)

Byun does not specifically state wherein the geo-graphic crowd-source data includes a road condition relating to a weather condition in the current location and a visibility condition relating to an intersection in the current location where traffic visibility would be obscured. However Rubin teaches:
wherein the geo-graphic crowd-source data includes a road condition relating to a weather condition in the current location and a visibility condition relating to an intersection in the current location where traffic visibility would be obscured.
(In para 423, “FIG. 16 shows one embodiment of a weather and road condition sub-risk value table. For a given observed weather and road condition in the right column, the appropriate sub-risk value to use in a final risk value calculation 

 In para 0628, “Similarly, the V2V system of this embodiment may be able to observe a vehicle approaching an intersection at high-speed in a cross street or oncoming lane, with the knowledge that the vehicle will not be able to stop in legal time, even though the signal light(s) visible to that high-speed vehicle are not visible to the V2V system.” V2V communication (i.e. crowdsourcing) data includes a visibility condition relating to an intersection where traffic visibility would be obscured.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the teachings of Rubin to include wherein the geo-graphic crowd-source data includes a road condition relating to a weather condition in the current location and a visibility condition relating to an intersection in the current location where traffic visibility would be obscured in order to increase the safety by reducing the number of vehicle accidents. In para 0011 of Rubin, “The US DOT estimates in 2012 that if ALL vehicles were equipped that the accident rate would be reduced by 50%. Thus, if 25% percent of all vehicles were equipped with a V2V system, 25%*25%*50%, or a 3% reduction in accident rate would be achieved.” Since there exists a correlation between fewer 

Byun does not specifically state the second set of perceived crowd source data being manually received from a mobile application by a person situated remote from the first vehicle and the second vehicle. However, Gueziec teaches:
the second set of perceived crowd source data being received from a mobile application by a person situated remote from the first vehicle and the second vehicle
(See para 0025, “Crowd sourcing management server 170 may include one or more servers, including one or more network servers, web servers, applications servers and database servers, that receive crowd source data from mobile devices 110, 130 and 140, aggregate and organize the data, and provide traffic data to a device application on any of mobile devices 110, 130 or 140. Data is received from a plurality of remote mobile device applications regarding current traffic information. The traffic information is aggregated to create a unified set of data and broadcast to mobile devices to which the data is relevant.” Data is being received from a mobile application by a person situated remote from the first vehicle and the second vehicle. Mobile devices 130 and 140 are associated 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the teachings of Gueziec to include the second set of perceived crowd source data being received from a mobile application from a person situated remote from the first vehicle and the second vehicle in order to get more reliable traffic information, since traffic data from a single source may often be unavailable (Para. 0003, Gueziec).

Regarding claim 9:
Byun discloses:
obtaining the geo-graphic crowd-source data from one or more contributors located in the second geo-graphic location that is different than the current location of the autonomous vehicle.
(In para 0070, “The exemplary overlapping is described in FIGS. 5(a) and 5(b). As shown in FIG. 5(a), a first driver drives a route D1, between 501 and 503, a second driver drives a route D2, between 502 and 504, and a third driver drives a route D3, between 501 and 504. The route D3 is covered by the route D1 and the route D2, and the route between 502 and 503 is overlapped.” And in para 0071, “As shown in FIG. 5(b), a first vehicle of the first driver collects driving data 505 

Regarding claim 18:
All limitations have been examined with respect to the method in claim 1. The system taught/disclosed in claim 18 can clearly perform the method as recited in claim 1. Therefore claim 18 is rejected under the same rationale.

Regarding claim 24:
All limitations have been examined with respect to the method in claim 9. The system taught/disclosed in claim 24 can clearly perform the method as recited in claim 9. Therefore claim 24 is rejected under the same rationale.




Claims 2, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Byun, Rubin, and Gueziec in view of Matsuura Nobuhiko JPH10340124A (henceforth Nobuhiko)

Regarding claims 2:
Byun discloses the limitations as recited in claim 1 above. Byun does not specifically state adjusting a sensitivity level of at least one sensor used to control the autonomous vehicle in response to the geo-graphic crowd-source data indicating an obstacle is located along the travel route.
However, Nobuhiko teaches:
adjusting a sensitivity level of at least one sensor used to control the autonomous vehicle in response the geo-graphic crowd-source data indicating an obstacle is located along the travel route. (In para 0012, “the operation sensitivity of the obstacle detection means is such that a standing object, such as a wall or the like, which is fixed with respect to the traveling road approaches the traveling position. It is adjusted to a low sensitivity level so as not to detect this, while it is adjusted to a substantially maximum sensitivity level so as to detect a person or an object other than the fixed object as an obstacle when the person or the object is closer to the vehicle than a predetermined value or more. Therefore, the automatic traveling system can detect an obstacle such as an unpredictable person with high accuracy.” When a person (i.e. an obstacle) is in close proximity to the vehicle by a predetermined value, the operation sensitivity of the obstacle detection means (i.e. an optical sensor (para 0007)) is adjusted to a maximum sensitivity level so as to detect the person with high accuracy. In 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the teachings of Nobuhiko to include adjusting a sensitivity level of at least one sensor used to control the autonomous vehicle in response to the geo-graphic crowd-source data indicating an obstacle is located along the travel route. When the sensitivity of the optical sensor is set to a fixed high sensitivity, a fixed stationary object such as a fixed wall is detected as an obstacle unnecessarily if it is too close to the travel path which results in unnecessary slowdown or a stop operation of the vehicle, resulting in poor operation efficiency (para 0007, Nobuhiko). It is therefore beneficial to adjust a sensitivity level of a sensor in order for the system to differentiate between an obstacle and a non-obstacle and therefore avoid making unnecessary deceleration of the vehicle.

Regarding claims 19:
Byun discloses the same limitations as recited in claim 18 above. 
Byun further discloses:
the autonomous vehicle system comprising at least one sensor configured to control the autonomous vehicle (In Fig. 6 and para 0073, “the vehicle further includes sensors 602 for detecting surrounding circumstances. Sensors 602 include cameras for detecting position relative to the road, traffic signs and 

Byun does not specifically state the controller is configured to adjust a sensitivity level of the at least one sensor in response to the driving condition indicating an obstacle being located along the travel route. However, Nobuhiko teaches this specific limitation as shown above in claim 2. 

Regarding claims 21,
All limitations have been examined with respect to the method in claims 2. The system taught/disclosed in claim 21 can clearly perform the method of claim 2. Therefore claim 21 is rejected under the same rationale.
	

Claims 3, 4, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Byun, Rubin, and Gueziec in view of Li et al. US20190317505 A1 (henceforth Li)

Regarding claims 3:
Byun discloses the limitations as recited in claim 1 above. Byun does not specifically state adjusting a speed level of the autonomous vehicle in response to the geo-graphic crowd-source data indicating an obstacle is located along the travel route.
Li teaches:
adjusting a speed level of the autonomous vehicle in response to the geo-graphic crowd-source data indicating an obstacle is located along the travel route.
(In para 0043, “Decision module 304/planning module 305 may further include a collision avoidance system or functionalities of a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle. For example, the collision avoidance system may effect changes in the navigation of the autonomous vehicle by operating one or more subsystems in control system 111 to undertake swerving maneuvers, turning maneuvers, braking maneuvers, etc. The collision avoidance system may automatically determine feasible obstacle avoidance maneuvers on the basis of surrounding traffic patterns, road conditions, etc.” The autonomous vehicle’s control system 111 performs a braking maneuver (i.e. adjusting a speed level) in response to an obstacle detected in the environment of the vehicle.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the teachings of Li to include adjusting a speed level of the autonomous vehicle in response to the geo-graphic crowd-source data indicating an obstacle is located along the travel route since it would increase the safety of the driver and its passengers. Slowing down the autonomous vehicle (i.e. adjusting the speed) 

Regarding claim 4:
Byun discloses the limitations as recited in claim 1 above. Byun does not specifically state adjusting the travel route of the autonomous vehicle to an alternative travel route in response to the geo-graphic crowd-source data indicating an obstacle is located along the travel route.
However, Li teaches:
adjusting the travel route of the autonomous vehicle to an alternative travel route in response to the geo-graphic crowd-source data indicating an obstacle is located along the travel route.
(In para 28, “Based on the real-time traffic information, MPOI information, and location information, as well as real-time local environment data detected or sensed by sensor system 115 (e.g., obstacles, objects, nearby vehicles), perception and planning system 110 can plan an optimal route and drive vehicle 101, for example, via control system 111, according to the planned route to reach the specified destination safely and efficiently.” The autonomous vehicle plans an optimal route according to the planned route (i.e. adjusting the travel route to an alternative travel route) in response to obstacles detected by sensor system 115 along the travel route.)

Byun to incorporate the teachings of Li to include adjusting the travel route of the autonomous vehicle to an alternative travel route in response to the geo-graphic crowd-source data indicating an obstacle is located along the travel route since it is common in the art for autonomous vehicles to adjust a current route to an alternative route when an obstacle exists in the current route. Furthermore, adjusting the travel route to an alternative route due to an obstruction increases the safety of the passengers as it would avoid an imminent collision between the vehicle and the obstacle.
	
Regarding claim 20:
All limitations have been examined with respect to the method in claims 3. The system taught/disclosed in claim 20 can clearly perform the method as recited in claim 3. Therefore claim 20 is rejected under the same rationale.

	
Claims 7, 8, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Byun, Rubin, and Gueziec in view of Shalev-Shwartz et al. US20190377354 A1 (henceforth Shalev-Shwartz)

Regarding claim 7:
Byun discloses the limitations as recited in claim 1 above. Byun does not specifically state wherein the geo-graphic crowd-source data includes a section of road where at least one sensor used to control the autonomous vehicle would have reduced visibility.
However, Shalev-Shwartz teaches:
wherein the geo-graphic crowd-source data includes a section of road where at least one sensor used to control the autonomous vehicle would have reduced visibility.
(Fig. 21I and para 0401, “The objects in occlusion zone 2127 may be visible to one or more sensors of host vehicle 2100 yet invisible to one or more other sensors of host vehicle 2100. Alternatively, the objects in occlusion zone 2127 may be invisible to all sensors of host vehicle 2100.” Fig.21I shows a driving condition where the section of the road is blocked off by a tree, where the sensors have reduced visibility.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the teachings of Shalev-Shwartz to include the feature of detecting objects in occlusion zones, where an occlusion zone is a section of the road where one sensor has reduced visibility. When one or more sensors have an obstructed view, it is desirable for the vehicle to be able to use other sensors in order to detect the environment around the vehicle. This would increase the safety of the passengers since the sensor that is not obstructed would be able to identify an obstacle and therefore prevent potential accidents.

Regarding claim 8:
Byun discloses the limitations as recited in claim 1 above. Byun does not specifically state wherein the geo-graphic crowd-source data includes a moving obstacle that is not detectible by at least one sensor used to control the autonomous vehicle. 
However, Shalev-Shwartz teaches:
wherein the geo-graphic crowd-source data includes a moving obstacle that is not detectible by at least one sensor used to control the autonomous vehicle.
(Fig. 21I and para 0401, “The objects in occlusion zone 2127 may be visible to one or more sensors of host vehicle 2100 yet invisible to one or more other sensors of host vehicle 2100. Alternatively, the objects in occlusion zone 2127 may be invisible to all sensors of host vehicle 2100.” Fig. 21I shows a pedestrian 2129 (i.e. a moving obstacle) blocked by a tree 2125 in which the pedestrian 2129 is invisible (i.e. undetectable) by sensors of the host vehicle 2100. 

In para 0403, “a relative speed between the host vehicle and a collision hazard zone that is associated with an estimated motion of the pedestrian and/or the host vehicle (e.g., possibly including an estimated direction of motion of the pedestrian and/or of the host vehicle)” This shows that pedestrian 2129 in Fig. 21I is moving and is represented as a moving obstacle.)

Byun to incorporate the teachings of Shalev-Shwartz to include the feature of detecting objects in occlusion zones, where an occlusion zone is a section of the road where one sensor has reduced visibility. When one or more sensors have an obstructed view, it is desirable for the vehicle to be able to use other sensors in order to detect the environment around the vehicle. This would increase the safety of the passengers since the sensor that is not obstructed would be able to identify an obstruction such as a moving obstacle and therefore prevent potential accidents.

Regarding claim 22:
All limitations have been examined with respect to the method in claims 7. The system taught/disclosed in claim 22 can clearly perform the method as recited in claim 7. Therefore claim 22 is rejected under the same rationale.

Regarding claim 23:
All limitations have been examined with respect to the method in claims 8. The system taught/disclosed in claim 23 can clearly perform the method as recited in claim 8. Therefore claim 23 is rejected under the same rationale.

Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Byun, Rubin, and Gueziec in view of Paruchuri US20140278907 A1


Byun discloses the limitations as recited in claims 1 and 9 above. Byun does not specifically state wherein the one or more contributors are incentivized for providing the geo-graphic crowd-source data.
However, Paruchuri teaches:
wherein the one or more contributors are incentivized for providing the geo-graphic crowd-source data.
(In para 0031, “The following use cases illustrate different ways in which example systems and methods may incentivize and reward crowd-sourcers to provide user generated content that may improve local searches for traditional or hyperlocal points of interest” Crowd-sourcers (i.e. one or more contributors) are incentivized for providing the crowd-source data.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the teachings of Paruchuri to include wherein the one or more contributors are incentivized for providing the geo-graphic crowd-source data since it would improve the quality of the contribution (para 0004, Paruchuri) and providing a reward would be more attractive to potential crowd-sourcers and therefore increase the amount of contributions which would increase the effectiveness of the system.

Regarding claim 25:
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669